DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim limitation “an inertial navigation system (INS)” which is found throughout the claims, will be interpreted as the collection of GNSS receiver, plurality of accelerometers, and plurality of gyroscopes since it does not appear that the INS is a discrete, tangible “hardware module” itself.  The Submitted Specification only describes the INS in the context of the above sensors and does not define it separately.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitations will be interpreted under 35 USC 112(f) due to recitation of “means”:
-“means for determining accelerometer bias of the plurality of accelerometers based on output of the plurality of accelerometers”; [0080-0081]
-“means for determining gyroscope bias of the plurality of gyroscopes based on output of the plurality of gyroscopes”; [0080-0081]
-“means for determining a first spatial relationship between a first frame of reference of the mobile device and a second frame of reference of a vehicle transporting the mobile device, based on output from at least two of the GNSS receiver, the plurality of accelerometers, or the plurality of gyroscopes”; [0192-0199]
-“means for determining a second spatial relationship between the first frame of reference of the mobile device and a third frame of reference of a surface beneath the vehicle, based on output from at least two of the GNSS receiver, the plurality of accelerometers, or the plurality of gyroscopes”; [0052-0053] and 
-“means for providing the INS with the accelerometer bias, the gyroscope bias, the first spatial relationship, and the second spatial relationship to initialize the INS”; [0080] in claims 27-30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. ( US 2018/0372499).

As to claims 1, 10, 23, and 27, Ali discloses a mobile device/method/non-transitory machine-readable storage medium, comprising: 
a global navigation satellite system (GNSS) receiver [0061]; 
a plurality of accelerometers [0055]; 
a plurality of gyroscopes [0055]; 
an inertial navigation system (INS) operationally coupled to the GNSS receiver, the plurality of accelerometers, and the plurality of gyroscopes (see Claim Interpretation above); and 
a motion-bias-orientation circuit [0042] operationally coupled to the GNSS receiver, the plurality of accelerometers, the plurality of gyroscopes, and INS, the motion-bias-orientation circuit is configured to: 
determine accelerometer bias of the plurality of accelerometers based on output of the plurality of accelerometers [0172-0174], 
determine gyroscope bias of the plurality of gyroscopes based on output of the plurality of gyroscopes [0172-0174], 
determine a first spatial relationship between a first frame of reference of the mobile device and a second frame of reference of a vehicle transporting the mobile device, based on 
determine a second spatial relationship between the first frame of reference of the mobile device and a third frame of reference of a surface beneath the vehicle, based on output from at least two of the GNSS receiver, the plurality of accelerometers, or the plurality of gyroscopes [0093], and 
provide the INS with the accelerometer bias, the gyroscope bias, the first spatial relationship, and the second spatial relationship to initialize the INS ([0067, 0173]; Provision of data items defines “initialization of INS” according to paragraph [0102] of Submitted Specification).

As to claims 2 and 11, Ali further discloses wherein the INS is provided with the accelerometer bias, the gyroscope bias, the first spatial relationship, and the second spatial relationship upon determining that the mobile device is stationary relative to the vehicle transporting the mobile device ([0096]; Provision of data is constant and continuous, thus provision occurs upon determination that the mobile device is stationary relative to the vehicle transporting the mobile device).

As to claims 3, 12, 24, and 28, Ali further discloses a non-vehicle motion detector operationally coupled to the plurality of gyroscopes and configured to classify motion of the mobile device according to both a first state in which the motion of the mobile device includes non-vehicle motion and a second state in which the motion of the mobile device is due to vehicle motion alone and determine that the mobile device is stationary relative to the vehicle transporting the mobile device when the motion of the mobile device is in the second state ([0046, 0050, 0052, 0060, 0062, 0090-0094, 0107, 0141-0155].

As to claims 4, 13, 25, and 29, Ali further discloses wherein the motion-bias-orientation circuit provides the INS with the accelerometer bias, the gyroscope bias, the first spatial Claim interpreted as “feed-forward” of data).

As to claims 5, 14, 26, and 30, Ali further discloses wherein the motion-bias-orientation circuit is configured to: re-determine the first spatial relationship; re-determine the second spatial relationship; and provide the INS with the accelerometer bias, the gyroscope bias, the re-determined first spatial relationship, and the re-determined second spatial relationship upon a change of state from the first state to the second state ([0054, 0064]).

As to claims 6 and 15, Ali further discloses wherein the non-vehicle motion detector configured to: determine a difference between angles of a first rotation vector measured by the plurality of gyroscopes at a first time and a second rotation vector measured by the plurality of gyroscopes at a second time; and indicate that the mobile device is in the second state if the difference between the angles is less than a predetermined value [0074, 0079, 0096-0098, 0105, 0110].

As to claims 7 and 16, Ali further discloses wherein a difference in time between the first time and the second time is a time between successive refreshes of data determined from the plurality of gyroscopes ([0054, 0064]; “real time”, “time domain”).

As to claims 8 and 17, Ali further discloses wherein the first spatial relationship is expressed as a first set of Euler angles, a first set of Tait-Bryan angles, or a first rotation matrix and the second spatial relationship is expressed as a second set of Euler angles, a second set of Tait-Bryan angles, or a second rotation matrix [0074, 0150].

As to claim 9, Ali further discloses the mobile device of claim 1, wherein the plurality of accelerometers measure acceleration along three orthogonal axes of the first frame of reference and the plurality of gyroscopes measure rotation about the three orthogonal axes [0055].

As to claim 18, Ali further discloses the method of claim 10, wherein determining the accelerometer bias of the plurality of accelerometers and the gyroscope bias of the plurality of gyroscopes comprises: determining that the vehicle and the mobile device are stationary; determining a static acceleration vector from the plurality of accelerometers while the vehicle and the mobile device are stationary; determining a static rotation vector from the plurality of gyroscopes while the vehicle and the mobile device are stationary; subtracting a gravity vector from the static acceleration vector to determine the accelerometer bias; and subtracting the gravity vector from the static rotation vector to determine the gyroscope bias [0103, 0170-0174].

As to claim 19, Ali further discloses the method of claim 10, wherein determining the first spatial relationship between the first frame of reference of the mobile device and the second frame of reference of the vehicle comprises: determining a forward acceleration vector in a horizontal plane that is representative of acceleration of the vehicle moving in a straight-line direction; determining a right-forward acceleration vector in the horizontal plane that is representative of acceleration of the vehicle moving in a right-forward turn direction; determining an up acceleration vector having a direction that is perpendicular to the horizontal plane based on the forward acceleration vector and the right-forward acceleration vector; and determining the first spatial relationship based on the forward acceleration vector, the right-forward acceleration vector, and the up acceleration vector [0103-0104, 0144, 0150-0155].

As to claim 20, Ali further discloses the method of claim 19, wherein determining the up acceleration vector having the direction that is perpendicular to the horizontal plane based on the forward acceleration vector and the right-forward acceleration vector comprises: determining a cross product of the right-forward acceleration vector and the forward acceleration vector (by definition).



As to claim 22, Ali further discloses the method of claim 19, wherein the mobile device determines that the vehicle is moving on the horizontal plane by determining that a dot product of a static acceleration vector and a rotation vector as measured using the plurality of gyroscopes is greater than a predetermined value [0103-0104, 0144, 0150-0155].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664